     Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 1 of 16 PageID #:939




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION

FIREBLOK IP HOLDINGS, LLC,
             Plaintifl
Y.                                                     Civil Action No. 3: 19-cv-50122

HILTI,INC. and RECTORSEAL, LLC,                        Hon.Iain D. Johnston
             Defendants.




 DEFENDANT   HTLTI,INc.'s MEMORANDUM oF L,rw rN SuppoRT oF ITS MortoN Fon JuoctvtENT oN
            THE PLEADTNGS PURSUANT To tr'ronR.q,l RULE Or CIvtl PRocEDURE 12(c)
   Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 2 of 16 PageID #:940




                                             INTRODUCTION

         Plaintiff s claims assefied against Hilti, Inc. ("Hilti") should be dismissed because: (i.)

Plaintiff   s allegations   fall well short of satisfying the heighted pleading standard applied to claims

assefied under the Lanham Act and        Illinois Consumer Fraud and Deceptive Business Practices Act

("ICFA"); (ii.) Exhibit A attached to Plaintiffls Second Amended Cornplaint            does not contain a

false representation; (iii.) Plaintiff does not allege facts to show that there is a threat of future

misrepresentations to warrant injunctive relief pursuant to the lllinois Uniform Deceptive Trade

Practices Act ("UDTPA"); and (iv.) Plaintiff s claims arising under the ICFA and the UDTPA

must also be dismissed because Plaintiff has failed to allege that the challenged conduct occurred

substantially and primarily within the state         of Illinois. Furthermore,   because Plaintiff cannot

sufficiently allege a false advertisement claim under the Lanham Act, it cannot support its claims

brought under ICFA and the UDTPA. As such, Plaintiff fails to state claims against Hilti upon

which relief can be granted.

            STATEMENT OF RELEVANT FACTS AND PRO                                    I, HISTORY

         This lawsuit stems from Plaintiff s belief that labels for the Firestop Box Insert by Hilti

were improperly marked and advertised as UL Certified, a certification provided and governed by

IJL, LLC, ("UL"), a nongovernmental third-party who authorizes the use of its UL certification

mark where a product has met its certain criteria. Specifically, Plaintiff contends that Hilti's

Firestop Box Insert obtained its UL certification          in 2006 through a Multiple Listing     Service

agreement between       UL and RectorSeal, LLC ("RectorSeal").          (See ECF    No. 108, fl32.) UL's

Multiple Listing Service is a service provided by UL under which a company who does not make

the product wants to have their name appear on the product and the product certified by a different




                                                       1



4832-2833-7129,   v.2
     Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 3 of 16 PageID #:941




company.t Id. atfl28. Plaintiff alleges that the Firestop Box Insert was removed from the Multiple

Listing Service program on August 1, 2008. Id. at fl38. Plaintiff believes that this alone               caused

Hilti to lose its ability to label its Firestop Box Insert   as   UL certified until the Firestop Box Insert

was placed on RectorSeal's Multiple Listing program on January 28,2019.              Id.   at11143-46.

          On May 22,2019, Plaintiff filed this suit against Hilti and assefted statutory claims arising

under the UDTPA and patent infringement causes of action ("Patent Counts") based upon the

belief that Hilti's Firestop Box Insert also infringed on its patent. (See ECF No. 1 at !Jfl32-38.) On

November 20, 2019, Plaintiff amended its Complaint and asserted a statutory claim under the

ICFA. (See ECF No. 36 atll70-77.) Thereafter, Hilti filed its Motion to Dismiss Plaintiff s claims

pursuant to Federal Rule of Civil Procedure l2(bX6). (See ECF No.47 and ECF No.48.) During

that time, Plaintiff and Hilti were engaged in a parallel lawsuit in the Eastem District of Texas,

2:19-cv-00023 (the "Texas Lawsuit") which involved Plaintiff s Patent Counts. (See ECF No. 59

at   fll.) On February 27,2020,   the Court in the Texas Action granted summary judgment in favor

of Hilti and dismissed Plaintiff   s Patent Counts. Consequently,        Plaintiff voluntarily dismissed its

Patent Counts in this lawsuit, leaving only   Plaintiff s UDTPA and ICFA claims pending. (Id.;ECF

No.62.)

         On September 8, 2020, the Court issued its Order and denied Hilti's Motion to Dismiss

Plaintiff   s   UDTPA and ICFA claims. (See ECF No. 78.)

         On March 30,2021, Plaintiff filed its Second Amended Complaint and added statutory

claims under the Lanham Act,       l5 U.S.C. $ 1 125(a).     (See ECF    No. 108). Plaintiff s Lanham Act

claims are not based on any new facts or information obtained by Plaintiff, but instead arise from




1UL's Multiple Listing Service essentially permits      a   product to piggyback the UL certification of
another. (ECF No. 108, fl26.)

                                                    2

4832-2833-7129, v. 2
   Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 4 of 16 PageID #:942




the same factual allegations asserted to support Plaintiff s ICFA and UDTPA claims, i.e., *rc

allegation that the Firestop Box Insert was not UL certified but Hilti labeled and advertised or

promoted that it was. On May 14,2021, Hilti filed a 12(b)(6) motion to dismiss the Lanham Act

claims asserted in Plaintiff s Second Amended Complaint. (ECF No. 1 13). At the Court's request,

Hilti filed its answer and affirmative     defenses    to the entirety of Plaintiffls Second Amended

Complaint (ECF No. I 16) and now files its motion forjudgment on the pleadings under Rule 12(c).

                                             ARGUMENT

A.       Legal Standard

         "A motion for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure is governed by the same standards as a motion to dismiss for failure to state a claim

under Rule(b)(6)." Adams v. City of Indianapolis, T42 F.3d 720,727-28 (7th Cir.2014). "To

survive a motion for judgment on the pleadings under Rule 12(c), "the complaint must state a claim

that is plausible on its face."' Prince v. Dart,2015 WL 3798435, x1 (N.D. nl. 2015) (Kocoras, J.)

quoting Vinson v. Vermilion Cnty,     11   .,776 F.3d 924,928 (7th Cir. 2015). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,556 U.S. 662,

678 (2009). "Where a complaint pleads facts that are 'merely consistent              with' a defendant's

liability, it'stops short of the line between possibility and plausibility of "entitlement to relief.""

Id. quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,557 (2007).

         In considering a motion brought under Rule 12(c), the court accepts all well pleaded facts

as true and construes reasonable inferences     in favor of the non-movingparty.Prince,20i5 WL

3798435 at *1. The court considers the complaint itself, documents attached to the complaint,

documents critical to the complaint and referred to in it, and information subject to judicial notice.

Id. But still, the requirement to accept an allegation in a complaint   as true   is "inapplicable to legal
                                                   a
                                                   J

4832-2833-7129.   v.2
   Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 5 of 16 PageID #:943




conclusions." Iqbal,556 U.S. at 678. "Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Id. Instead, "the plaintiff must give

enough details about the subject-matter of the case to present a story that holds together." Swanson

v. Citibank, N.A.,614 F. 3d 400, 404 (7th Cir. 2010).

         Plaintiff does not clearly state in its Second Amended Complaint whether its Lanharn Act

claim arises under subsection 15 U.S.C.             $    1125(a)(1XA), which governs claims   of   unfair

competition by false representation, or l5 U.S.C. $ I125(a)(l)(B), which governs claims of false

advertisement. However, and irrespective of which section Plaintiff believes its claim arises,

Plaintiff    s allegations are   deficient under both.

B.       Plaintiff Fails to State a Claim for False Advertisement under 15 U.S.C. $
         112s(a)(1)(B).

         Federal courts in this district have repeatedly held that claims alleging false advertisement

under the Lanham Act are subject               to the heighted pleading requirements of Rule 9(b).
See, e.g.,   Oil-Dri Corp. of Am.     v. Nestle Purina Petcare Co,, 2017   WL 1436965, at *3 (N.D. Ill.

Apr. 24,      2017) ("Lanham        Act claims alleging false    representation must meet Rule 9(b)'s

heightened pleading requirements."); Philippi-Hagenbuch, Inc. v. W. Tech. Servs. Int'L, Inc.,20l5

WL 13590400, at *1 (C.D. Ill. Feb. 2,2015) (assuming forpurposes ofmotion to dismiss that Rule

9(b) applies to Lanham Act false advertising claims); Feruis Mfg. Corp. v. Carr,2015 WL 279355,

at *6 (N.D. Ill. Jan. 21, 2015) (applying Rule 9(b) standard to Lanham Act claim for                false

designationoforigin); ToddyGear,Inc.v.NavarreCorp.,2014WL427163l,at*3                    (N.D.I1l.Aug.

26, 2014) (applying Rule 9(b) to Lanham Act false advertising and IUDTPA claims); Vertical

Web Media, L.L.C.         v. Etailinsights, Inc., 2014 WL 2868789, at *3 (N.D. Il1.           June 24,

2014) (concluding that Rule 9(b) generally applies to claims alleging false advertising under the

Lanham Act).


                                                         4

4832-2833-7129,   v.2
   Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 6 of 16 PageID #:944




           "To satisfy the heightened pleading standard of Rule 9(b), the circumstances fof the alleged

false advertisement] must be plead in detail. The who, what, when, where, and how: the first

paragraph of any newspaper story." Blankenship v. Pushpin Holdings, LLC, 2015 WL 5895416,

at *7 (N.D. Ill. Oct. 6,2015) (internal quotation marks omitted; citing DiLeo v. Ernst          &   Young,

901   F   .2d 624,627 (7th Cir. 1990)). Rule 9(b) specifically requires alleging with particularity "the

identity of the person making the misrepresentation, the time, place, and content                   of   the

misrepresentation, and the method by which the misrepresentation was communicated to the

plaintiff." Id. at *5 (quoting U.S. ex rel. Grenqdyorv. Ulcranian Vill. Pharmacy, Inc.,772F.3d

7102,1106 (7th Cir.2014). A plaintiff may not merely paraphrase the alleged misrepresentation,

rather than identifying specific allegations. Hot Wax, Inc. v. Turtle Wex, Inc., 191 F.3d 813, 819-

820 (7thCir.1999).

           To state a claim for false advertising, a plaintiff must allege: "(1) a false statement of fact

by the defendant in a commercial advertisement about its own or another's product; (2)                   the

statement actually deceived or has the tendency to deceive a substantial segment of its audience;

(3) the deception is material, in that      it is likely to influence the purchasing    decision; (4) the

defendant caused its false statement to enter interstate commerce; and (5) the plaintiff has been or

is likely to be injured as a result of the false statement, either by direct diversion of its sales from

itself to defendant or by a loss of goodwill associated with its products." See 15 U.S.C.                 $


1125(a)(1)0;HotWax,Inc.v. TurtleWax,Inc.,19l F.3d 813,819 (7thCir.1999). Aplaintiffmust

also prove actual damages and a causal link between the damages and defendant's conduct in order

to recover monetary damages. Hot Wax, Inc.,191F. 3d at 820.

           First, Plaintiff describes no misrepresentation by Hilti. A manufacturer's use of the UL

certification mark is a representation that UL has reviewed representative samples of the product



                                                     5

4832-2833-7129, v. 2
   Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 7 of 16 PageID #:945




and concluded that    it   meets the standards published by   UL and developed under an accreditation

process. See United States v. 4500 Audek Model No. 5601 AM/FM Clock Radios,220 F.3d 539

(7th Cir. 2000) (detailing UL's requirements for labeling a product with UL's certification mark);

Burt v. Makita USA, Inc.,2I2 F. Supp. 2d 893,902 (N.D. Ind. 2002) (explaining that "UL makes

the decision as to whether a product meets its standard so as to warant the UL label," and

distinguishing between UL certification and proof that a product is non-defective).

         Despite its two-year litigation history with Hilti, Plaintiff fails to allege facts that show that

UL considers Hilti's Firestop Box Insert was non-compliant. The Second Circuit Court in Broad-

Tech   Electronic Co. v. Eaton Corp.,2018 WL 2901336 (2dCir. June 11,2018) (affirmingBoard-

Tech Electronic Co. v. Easton Electric Holdings, LLC,2017             WL   4990659 (S.D.N.Y.      Oct.3l,

2017)), reached the same conclusion. There, the Second Circuit held that the plaintiff s false

advertising claim failed for lack of falsity because the use of the UL mark only represents that a

sampling of those products was certified as complaint by       UL.Id. at*2.    The court explained "[t]o

satisfy the literal falsity ...Board-Tech needs to allege sufficient facts to show that Underwriters

Lsboratories considers Eaton's products non-complaint-not just that solneone else does."                1d.


(emphasis in original)." Plaintiff s Second Amended Complaint does not and cannot assert this

allegation. The Court's requirement to accept an allegation in a complaint as true is "inapplicable

to legal conclusions." Iqbal,556 U.S. at 678. As such, Plaintiff s allegation, as a third-party, that

the Firestop Box Insert was not eligible bear the UL certification mark is insufficient.

        Next, Plaintiff does not identify nor does it describe the "commercial advertisement" by

which Hilti violated the Lanham      Act-the What. A commercial        advertisement is a specific subset

of commercial speech, which involves "promotion to anonymous recipients." First Health Grp.

Corp. v. BCE Emergis Corp.,269 F. 3d 800,803-04 (7th Cir.2001). Here, Plaintiffmerely alleges



                                                     6

4832-2833-7129,v.2
     Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 8 of 16 PageID #:946




that    (l)   "Defendant's website also shows the UL Certification mark and advertising that the

Firestop Box Insert is UL Certified;2 and (2) Defendants' commercial advertising or promotion                         of

the Firestop Box Insert with the UL Certification...misrepresented the nature, characteristics, and

quality of the Firestop Box Insert."3 However, Plaintiff does not describe or identify                               the

commercial advertising or promotional materials that underlie its claim.

           The image of "Defendant's Website" attached as "Exhibit                          A" to Plaintiffs    Second

Amended Complaint that Plaintiff offers to support its false advertising claims is an image of

Hilti's website      dated "5/17119." Please see below.


                                   :lftsrfryglpssmFr&#:WSoftFffi
                   I r{lHrl
                $17AOtq    :Gnid                                                                            S#rtr0

                                                                                                   -F
                                                                                                        -
                                                              FIHESTOP BOX
                                                              IHSERT

                                                              4"   r   4" $witch and
                                                              0utlel Ecres




                                                                             ri,1.r,. . -
                                                                          nPAi:
                                                                         .$)ut
                                                              r_irllry44tlt, uFjt.trrI,rtu,r" t
                                                                             .:ta{1t fu
                                                              b{! {rtldui ffilFLlrrt: SlrA{
                                                                I flt lll!trAHL     ':4rf qlrt]
                                                                      :tt tsF-rl_.:' ;i4lr-trr-4
                                                               th ,t rFr arSlFANat racta-tffi




(See ECF      No. 108, Exhibit A, pg. 2). (emphasis added).




2 SeeECF No. 108,
                  fl25
3
    Id. atfll08.
                                                     7

4832-2833-7129,v.2
   Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 9 of 16 PageID #:947




          Plaintiff states that Hilti's Firestop Box Insert obtained its UL certification through a

Multiple Listing Service agreement between UL and RectorSeal . (See ECF No. 108, fl32.) Plaintiff

alleges that    "UL Tracks the products covered under the Multiple Listing          Services using a

correlation sheet" Id. atl30. Plaintiff states that the "Correlation sheets show that Hilti's Firestop

Box Insert Products were...Multiple Listed with RectorSeal...on January 28,2019." Id. atl42.

Therefore, even under Plaintiff s own theory, this representation on May 17, 2019 is not false

because    Plaintiff concedes that the Hilti Firestop Box Insert was eligible to bear the UL mark in

2019, including on May 17,2019.

          "It is a well-settled rule that when a written instrument   contradicts allegations in the

complaint to which it is attached, the exhibit trumps the allegations. See Graue Mill Dev. Corp.    v.


Colonial Bank & Trust Co.,972 F.2d 988,991 (7th Cir. 1991); ALA, Inc. v. CCAIR, Inc.,29 F.3d

855, 859 n. 8 (3rd Cir.1994) (concluding that when documents attached to a complaint contradict

the allegations of the complaint, the document controls in a Rule l2(bX6) motion to dismiss for

failure to state a claim).

         Plaintiff also does not identify the medium over which Hilti supposedly advertised or

promoted the Firestop Box Insert (e.g., on a specific website, direct mailing, printed publications,

etc.)          How. "It has been held that 'to pass the pleading threshold in a Lanham Act ffalse
        -the
advertisement case], a plaintiff at the very least must identify some medium or means through

which the defendant disseminated information to a particular class of customers."' Trans USA

Prods. v. Howard Berger Co., No. 07-5924,2008 WL 852324, at *4-5,2008 U.S. Dist. LEXIS

25370, at x6 (D.N.J. Mar. 28, 2008) (quoting Podiatrist Ass'n v. La Cruz Azul De Puerto Rico,

Inc., 332 F.3d 6, 19-20 (lst Cir. 2003). Plaintiff does not allege or indicate any particular

advertising or promotional medium other than the markings on the product. This is insufficient.



                                                  8

4832-2833-7129,v.2
  Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 10 of 16 PageID #:948




Trans USA Prods., 2008 WL852324 at*4-5,2008 U.S. Dist. LEXIS 25370 at *1 (plaintiff                       s false


advertisement cause of action dismissed for failure to state a claim because, inter alia, "Plaintiff

d[id] not allege or indicate any particular advertising or promotional medium other than the [UL]

markings on the product.").

          Moreover, Plaintiff also fails to allege or indicate the time period during which Hilti's

advertisements violated the Lanham      Act-the When.      See, e.g.,    Vitalco, Inc.   v.   Kreg Therapeutics,

1nc.,   No. l6-CV-5577,2017 WL 6569633, at *9 (N.D. Ill. Dec. 21,2017) (describing allegations

that a defendant made false statements sometime between2}l4 and2016 "on their website" as too

'onebulous" to meet the Rule 9(b) standard for a false advertisement claim under the Lanham Act).

Plaintiff states that Hilti was initially UL certified through     a   Multiple Listing Service Agreement

with RectorSeal beginning on May I 5,2006.           (See ECF   No. 108, fl34). Plaintiff alleges that Hilti

subsequently lost its UL Certification on August 1, 2008. Id. atl38. Plaintiff contends that Hilti's

Firestop Box Insert did not become UL Certified until it was included in RectorSeal's Multiple

Listing Service Agreement on January 28,2019.Id. at fl42. As such, Plaintiff concedes that Hilti's

Firestop Box Insert was eligible to bear the UL mark, at minimum, between May 15, 2006 to July

31 ,   2008 and January 29,2019 to present. Plaintiff s Second Amended Complaint neglects to state

when     Hilti's "advertisement or promotion" violated the Lanham Act. Plaintiff s allegations             leave

Hilti   and the Court to speculate as to the applicable time    period and specific advertisements upon

which Plaintiff relies to support its claims.

           Next, Plaintiff simply states that   it   "has been, harmed by Defendants' misleading

descriptions of fact about the Firestop Box Insert." (See ECF No. 108, fll09). Plaintiff does not

allege nor indicate that it sustained any direct diversion of its sales from itself to Hilti, nor does it

allege it lost any goodwill associated with any FireBlok product. Plaintiff also makes no attempt



                                                      9

4832-2833-7129,   v.2
  Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 11 of 16 PageID #:949




to meet the interstate commerce requirement necessary for the application of the Lanham Act.

Indeed, Plaintiff provides nothing more than conclusory allegations, devoid of any details (despite

being in litigation with Hilti for over two years), regarding the false advertisements and its alleged

injury. As such, Plaintiff s allegations fall well short of satisfying the heighted pleading standard

applied to Plaintiff s claims. See lqbal, 556 U.S. at 678 (a pleading that offers "labels and

conclusions" or "a formulaic recitation of the elements of a cause of action" will not do; nor does

a complaint suffice    if it tenders "naked assertions" devoid of "further factual enhancements").

C.       Plaintiff Fails to State a Claim of Unfair Competition by False Representation under
         15 U.S.C. $ 1125(a)(1XA), the UDTP and the ICFA.

         A claim of unfair competition by false representation under l5 U.S.C. $ 1125(a)(lXA),        if
asserted, should also be dismissed because         Plaintiff does not own the UL Certification mark, but

instead is trying to police it as a third-party.

         To establish a claim of false representation "pursuant l5 U.S.C. $ 1125(a), aplaintiff must

show "(1) that its trsdemark may be protected, and (2) that the relevant group of buyers is likely

to confuse the alleged infringer's products or services with those of [the] plaintiff." Forum Corp.

of N. Am. V. Forum, Ltd., 903 F. 2d 434, 439 (7th Cir. 1990) (emphasis added). "To establish a

claim for either trademark infringement or unfair competition, a plaintiff must generally prove

ownership of a valid trademark and the likelihood that the defendants' alleged infringing mark

would be confused with the valid mark. Hullverson & Hullverson, L.C. v. Hullverson,2016 WL

1554422,2016LL App (5th) 150226-U, fl 64. (emphasis added).

         Here, there is no dispute that Plaintiff does not own the UL Certification mark. Plaintiff

admits that the "UL Certification Mark is a symbol that represents approval by UL based on [UL'S]

certain criteria." (See ECF No. 108, flfl26-32. and fl98). Furthermore, Plaintiff provides nothing

more than generalized allegations     ,   again devoid     of any details, regarding its claim of unfair

                                                      10

4832-2833-7129. v. 2
  Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 12 of 16 PageID #:950




competition by false representation under 15 U.S.C. $ 1125(a)(1)(A) and its alleged injury. See

Sweet v. City of Chicago, 953 F. Supp. 225,231 (N.D. I1l. 1996) ("Mere makfing] the conclusory

assertion that confusion is likely and fsetting] forth no facts that would permit a conclusion that

fcustomers] are likely confused" did not adequately plead a Lanham Act claim). Accordingly,

Plaintiff   s false representation claim must also be dismissed.

         Lastly, claims brought under ICFA and the UDTPA are govemed by the same criteria            as


claims brought under the Lanham Act. See Platinumtel Commc'ns, LLC v. Zefcom,ZZC, No. 08-

CV-1062,2008 WL 5423606, at *9 (N.D. Il1. Dec. 30,2008); see also MJ Partners Restaurant

Ltd. v. Zadikoff,l0 F.Supp.2d922,929 (N.D.I11.1998) ("[C]ommon law unfair competition claims

.... must rise or    fall based on the Lanham Act."); Spex, Inc. v. Joy of Spex, 847 F. Supp. 567, 579

(citing Gimix, Inc. v. JS & A Group, lnc.,699 F.2d 901, 908 (7th Cir.l983)) ("Claims for unfair

competition and deceptive business practices brought under Illinois fconsumer fraud] statutes are

to be resolved according to the principles set forth under the Lanham Act.").

         Plaintiff s UDTPA and ICFA claims arise from the same factual allegations asserted to

support its Lanham Act claims, i.e.,the Firestop Box Insert was not UL certified and Hilti labeled

and advertised or promoted that      it was. As shown above, Plaintiff does not state a claim under the

Lanham Act upon which relief can be granted. Consequently, Plaintiff s claims arising under the

UDTPA and the ICFA also fail.

D.       Plaintiff Fails to State a Claim under the UDTPA.

         The UDTPA "does not provide a cause of action for damages, but it does permit private

suits for injunctive relief and has generally been held to apply to situations where one competitor

is harmed or may be harmed by the unfair trade practices of another." Greenberg v. United

Airlines,563 N.E. 2d 1031, 1036-37 (Ill. App. Ct. 1990); Power Cell LLC v. Spings Window

Fashions,LLC,2018 WL 1911765, at *2 (N.D. Ill. Apr. 23,2018);ATC Healthcare Servs., Inc.
                                                    11


4832-2833-7129,v.2
  Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 13 of 16 PageID #:951




v. RCM Techs., Inc., 282 F. Supp. 3d 1043, 1050 (N.D.               Ill.   201 7)   ("The likelihood of future harm

occurring absent an injunction is an element of liability on the claim, not merely a separate element

of damages.").

         Plaintiff has failed to state   a   claim for relief because it only alleges past harm, and no threat

of future misrepresentations exists that injunctive relief would cure. As shown above, Plaintiff

concedes that the       Hilti Firestop Box Insert    has been eligible to bear the        UL mark for the last two

years-beginning on January 29,2019. (See ECF No. 108, fl1135-46). Plaintiff does not allege facts

to show that there is a threat of future misrepresentations to warrant injunctive relief. Therefore,

Plaintiff fails to state a claim for relief     as to its   UDTPA claim.

E.       Plaintiff Fails to State a Claim under the ICFA.

         Similar to Plaintiff s Lanham Act cause of action,.claims brought under the ICFA must

meet the heightened pleading standard of Rule 9(b). Camasta v. Jos. A. Bank Clothier, lnc.,767

F. 3d 132,737 (7th. Cir. 2014); Pirelli Arntstrong Tire Corp. Retiree Med. Benefits Trust                        v.


Walgreen Co.,631 F. 3d 436,44647 (7th Cir.20l1).

         To state a claim under the ICFA, a plaintiff must allege: (1) the defendant's deception; (2)

the defendant intended the plaintiff rely on that deception; (3) the deception occurred in commerce;

(4) the plaintiff suffered actual damage; and (5) the deception proximally caused the damage.

Avery v. State Farm Mut. Auto. Ins. Co.,216Ill.2d 100, 180,296I11. Dec. 448,835 N.E.2d 801,

8s0 (2005).

         Under the ICFA, a practice is deceptive            if it "creates a likelihood of deception or has the

capacity to deceive." Bober v. Glaxo Wellcome               PLC,246F.3d934,938 (7th Cir.200l). Plaintiffs

must allege facts suggesting a deceptive practice with particularity. See Camasta,767 F.3dat737-

38 (dismissing the plaintiffs complaint because he did not provide sufficient facts to meet the 9(b)

standard for the deceptive practice element); Sefton v. Toyota Motor Sales U.S.A., Inc.,09 C 3787,

                                                            t2

4832-2833-7129,   v.2
  Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 14 of 16 PageID #:952




2010 U.S. Dist. LEXIS 37036, at *12-74,2010 WL 1506709, at *4-5 (N.D.lll. Apr. 14, 2010)

(disrnissing the plaintiffs complaint for failing to allege the deception with sufficient particularity).

         As shown above, Plaintiff has not alleged facts suggesting a deceptive practice by Hilti

with particularity under Rule 9(b). Plaintiff has not alleged that UL considered Hilti's Firestop

Box Insert as non-compliant and that Hilti falsely advertised that it was. Furthennore, Plaintiff has

not identified or described any misrepresentation or deceptive practice by Hilti. Plaintiff also

makes no attempt to meet the proximate cause requirement necessary for its ICFA claim.

F.       Plaintiff s claims under UDTPA and ICFA fail because it has failed to allege that the
         challenged conduct occurred substantially and primarily within the state of Illinois.

         The ICFA and the UDTPA have no extraterritorial effect. Illinois law requires that the

challenged conduct occur substantially and primarily within the state of Illinois . See Avery v. State

Farnt Mut. Auto. Ins. Co., 216I1l.2d 100, 185,296I11. Dec. 448,835 N.E.2d 801 (Ill. 2005); see

also LG Elec. (1.5.A., Inc, v. Whirlpool Corp., 809 F.Supp .2d 857 ,859 (N.D. Ill. 201 7); Specht      v.


Google, Inc.,66A F.Supp.2d 858, 866 (N.D.111.2009); Super Wash, Inc. v. Sterling, No. 04 C 4618,

2006 WL 533362, at*2 n.        l0 (N.D.111.Mar.2,2006).

         Courts are to use the following factors to guide this analysis: "(i) plaintiff s residence, (ii)

where the deception occuffed, (iii) where the damage to plaintiff occurred, and (iv.) whether the

plaintiff communicated with defendants or its agents in Illinoisf.f" LG Elec. U.S.A., Inc.,          809

F.Supp.2d at 860. Here, Plaintiff alleges that it is "organized and existing under the laws of the

State of Georgia     with its principal place of business at Suite 200, 5 Concourse Parkway, Atlanta,

Georgia." (See ECF. 108, fl2.) Plaintiff further contends that "on information and belief, Defendant

Hilti, Inc. is a corporation organized and existing under the laws of the state of Oklahoma with its

principal place ofbusiness at7250 Dallas Parkway, Plano, Texas. Id. atl4. Plaintiff does not allege

that Hilti made any misrepresentation in Illinois, much less that the challenged conduct occurred


                                                   13

4832-2833-7129,v.2
  Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 15 of 16 PageID #:953




"substantially and primarily"       in Illinois. Plaintiff   has also failed to allege that   Hilti   falsely

advertised any product in Illinois and that Plaintiff sustained any damages in Illinois. As such,

Plaintiff   s claims under the   UDTPA and ICFA must be dismissed.

                                             CONCLUSION

         Defendant Hilti, Inc. respectfully requests this Court grant its Motion for Judgment on the

Pleadings pursuant to Rule 12(c),thereby dismissing          Plaintiff s statutory claims under the Lanham

Act, 15 U.S.C. $ 1125(a), the Illinois Uniform Deceptive Trade Practices Act, and the Illinois

Consumer Fraud and Deceptive Business Practices Act, and grant Hilti, Inc. all other and further

relief, in both law and equity, to which it may    be   justly entitled.

                                                  Respectfully submitted,

                                                  CHTRRy PBrnRsnN LnNoRv           Alnrnr LLP
                                                  By: /s/ Kenneth C.         sneTger
                                                         Kenneth C. Meixelsperger
                                                         Texas Bar No. 24031596
                                                         (admitted pro hac vice)
                                                         Email : kmeixelspe r ger @cplalaw. com
                                                         Jonathan Aldaco
                                                         Texas Bar No. 24093770
                                                         Email : jaldaco@cplalaw. com

                                                             8350 North Central Expressway, Suite 1500
                                                             Dallas, Texas 75206
                                                             (21 4) 26 5 -7 007 Telephone
                                                             (214) 265-7008 Facsimile

                                                  GolnnnRc KouN            Lrr.
                                                             Robert D. Leighton
                                                             55 East Monroe
                                                             Suite 3300
                                                             Chicago, Illinois 60603
                                                             Telephone: 312.863.7 194


                                                  ATTORNEYS FOR DEFENDANT HILTIO INC



                                                     14

4832-2833-7129,v.2
 Case: 3:19-cv-50122 Document #: 126 Filed: 05/25/21 Page 16 of 16 PageID #:954




                               CERTIFICATE OF SERVICE

       This is to certify that on May 25,2021,I served the foregoing document with the Clerk of
the Court using the CM/ECF system, which will send electronic notification of such filing to all
counsel ofrecord.

                                                           /s/ Kenneth C. Meixelsperger
                                                           Kenneth C. Meixelsperger
